ORDER

PER CURIAM.
Movant filed a Rule 24.035 motion to obtain relief from Alford pleas on charges of burglary first degree, assault first degree and armed criminal action. On the day for an evidentiary hearing: (1) the motion was submitted on the record; and movant filed a Rule 29.07(d) motion to set aside the Alford pleas to correct a manifest injustice based on an affidavit of the complaining witness that the assault, a shooting, was an accident. The only issue on appeal is trial court error in not permitting movant to withdraw his plea, on motion, before he was sentenced. The findings and conclusions of the motion court relevant to the point on appeal are not clearly erroneous, they are supported by substantial evidence. An extended opinion would have no precedential value.
We affirm. Rule 84.16(b).